IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,337


EX PARTE ELIZABETH ANN PERRY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM CAUSE NUMBER D-40426-R IN THE 260TH 

JUDICIAL DISTRICT COURT OF ORANGE COUNTY



Per curiam.


O P I N I O N



	This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, § 3, TEX.CODE CRIM.PROC.  Applicant was convicted of theft over $1500 and
punishment was assessed at confinement for four years after Applicant was found to be a habitual
offender.  Appeal was dismissed because notice was untimely.  Perry v. State, No. 09-05-029-CR
(Tex.App. - Beaumont, delivered April 27, 2005, no pet.). 
	Applicant contends that she was denied his right to a meaningful appeal.  The trial court
entered findings of fact that the notice of appeal was filed late through no fault of Applicant and
that she wanted to appeal.  The trial court recommended that an out-of-time appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number D-40426-R in the 260th Judicial District Court of Orange County.  This cause is returned to that
point in time at which Applicant may give written notice of appeal so that she may then, with the
aid of counsel, obtain a meaningful appeal.  For purposes of the Texas Rules of Appellate
Procedure, all time limits shall be calculated as if the sentence had been imposed on the date that
the mandate of this Court issues.  We hold that should Applicant desire to prosecute an appeal,
she must take affirmative steps to see that written notice of appeal is given within thirty days
after the mandate of this Court has issued.
DELIVERED: February 8, 2006
DO NOT PUBLISH